Citation Nr: 1700790	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  15-36 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel



INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from January 1961 to July 1961 and on active duty from October 1965 to January 1968.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In June 2013, VA also received the Veteran's Notice of Disagreement (NOD) concerning the denial of his claim of entitlement to service connection for tinnitus.  However, a subsequent September 2015 rating decision granted that claim.  The Veteran did not appeal either the initial disability rating or effective date assigned.  Therefore, that claim has been resolved, and is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see, too, 38 C.F.R. § 20.200 (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An unappealed January 2005 rating decision denied service connection for bilateral hearing loss.

2.  Evidence received since January 2005, includes a November 2014 statement from a private physician noting that training such as the Veteran received in service, and duties such as he performed in service could contribute to hearing loss.  

3.  The evidence pertaining to the Veteran's bilateral hearing loss submitted subsequent to the January 2005 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. 

4.  VA examiners have concluded the Veteran's current hearing loss is unrelated to service.  


CONCLUSIONS OF LAW

1.  The RO's January 2005 rating decision that denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 
§ 20.1103 (2016).

2.  New and material evidence has been submitted to reopen the Veteran's claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Bilateral hearing loss was not incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence Claim

The Veteran seeks to reopen his previously denied claim of entitlement to service connection for bilateral hearing loss.  

Although the RO did not determine in the October 2012 rating decision whether new and material evidence had been submitted to reopen the claim, the Board must still first decide whether new and material evidence has been received to reopen the claim.  This threshold preliminary determination affects the Board's jurisdiction to adjudicate the claim on its underlying merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  If there is no new and material evidence, that is where the analysis must end, and what the RO determined in this regard is irrelevant.  Butler v. Brown, 9 Vet. App. 167, 171 (1996); see Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)) and VAOPGCPREC 05-92 (March 4, 1992).

To establish service connection, the record must contain:  (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in- service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during the military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

In a January 2005 rating decision, the RO denied service connection for bilateral hearing loss.  The Veteran was advised of his appellate rights in a letter dated that same month.  He was informed that his claim was being denied since the evidence of record did not establish that his bilateral hearing loss was occurred in or caused by his active military service.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If new and material evidence is found during this period, the decision does not become final.  Id.  Here, within the one year period of this decision, no evidence was added to the claims file.

Generally, a claim, which has been denied in a Board decision or in an unappealed rating decision, may not thereafter be reopened and allowed.  38 U.S.C.A.
§§ 7104(b), 7105(c) (West 2014).  The exception to the rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  New evidence will raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the VA's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

VA must review the evidence received since the last final decision in order to determine whether the claim may be reopened.  The January 2005 rating decision represents the last disallowance of the claim.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the limited purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In June 2012, the Veteran filed a claim to reopen his previously denied claim for service connection for bilateral hearing loss.  The following pieces of evidence have been added to the record since the January 2005 denial:  a November 2014  private medical statement, private treatment records, VA examinations, and lay statements.  This evidence is new because it has not previously been submitted.  

The November 2014 private medical statement is also material to the claim.  The claim was previously denied because the evidence of record did not establish that his bilateral hearing loss was occurred in or caused by his active military service.  In the November statement, following a physical examination of the Veteran, the physician noted that during the Veteran's time in the Army, he was in advanced infantry training, was around artillery, and operated heavy equipment.  The physician stated that any of these activities could contribute to hearing loss.  This evidence bears directly and substantially upon the specific matter under consideration.  As such, presuming its credibility, the evidence received since the January 2005 rating decision, taken together with the evidence previously on file, is both new and material as contemplated by 38 C.F.R. § 3.156(a) and provides a basis to the reopening of the claim of service connection for bilateral hearing loss.

II.  Service Connection Claim

The Veteran seeks service connection for bilateral hearing loss.

As previously indicated, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(22), (24) (West 2014); 38 C.F.R. § 3.6(a), (c) (2016).  ACDUTRA includes full time duty performed by members of the Armed Forces Reserves or the National Guard of any state.  38 C.F.R. § 3.6(c).  

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including organic disease of the nervous system, such as sensorineural hearing loss, will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).  

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

The threshold for normal hearing is from zero to 20 decibels, an higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  According to VA standards, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by these standards must be currently present.  Service connection is possible if this current hearing loss disability can be adequately linked to military service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

There is no disputing the Veteran has current bilateral hearing loss.  At his September 2015 VA examination, his speech recognition ability of 84 percent in the left ear and 72 percent in the right ear meets the requirements for a hearing loss disability pursuant to 38 C.F.R. § 3.385 because it is less than 94 percent.

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  

Here, in his June 2012 service connection claim, the Veteran argued that he was exposed to loud generators, trucks, heavy equipment, rifles, and big guns during his military service without the use of hearing protection.  The Veteran's personnel records document that his Military Occupational Specialty (MOS) during his ACDUTRA period was Ammunition Handler.  At the end of his period of ACDUTRA in June 1961, the Veteran indicated he at some point had ear, nose and throat trouble, but at the same time advised that "My present health is in good condition."  No ear abnormalities were noted on clinical evaluation, and no hearing acuity deficiency was noted on whispered or spoken voice testing.  When again examined on in July 1963, whispered voice testing was normal, 15/15 in each ear, and separation examination conducted in January 1968 revealed normal findings on audiometer testing.  Notably, the Veteran specifically denied having then or ever having hearing loss on the accompanying Report of Medical History.   In his post-service October 2015 Substantive Appeal, the Veteran argued that he has experienced hearing difficulty since service.

As previously mentioned, the Veteran's treating private physician submitted a medical statement in November 2014.  Following a physical examination of the Veteran, the physician noted that during the Veteran's time in the Army, he was in advanced infantry training, was around artillery, and operated heavy equipment.  He went on to state that any of these activities could contribute to hearing loss.  That a particular activity could contribute to hearing loss is not a strong statement in support of the notion this Veteran's in-service noise exposure produced his hearing loss.  It obviously leaves open virtually every other possible cause as also contributing to hearing loss.  Without any further supporting analysis, it is accorded little probative value.

Also of record are two VA audiological examinations.  The first examination was conducted in September 2012.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner determined that it was not at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss was caused by or a result of an event in his military service.  The examiner noted the Veteran had difficulty recalling specific occasions when he was exposed to noise in service, and also observed that the Veteran's discharge physical dated in January 1968 recorded excellent hearing thresholds for all frequencies tested, including 4000 Hertz, which the examiner stated one would expect to be impaired if exposed to significant noise.  The examiner noted that the Veteran also reported a post military career in trucking and law enforcement, which the examiner found suggested the possibility that the Veteran's bilateral hearing loss occurred at another point in time.  Thus, it was concluded the Veteran's hearing loss was unlikely related to service.  

The second examination was conducted in September 2015.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner determined that it was not at least as likely as not that the Veteran's bilateral hearing loss was related to his active military service.  While acknowledging the noise to which the Veteran would have been exposed in service, as well as the inadequacies of a whispered voice test, the examiner reasoned that with the normal findings at service separation and post service noise exposure it was unlikely the Veteran's current disability was related to service.  

What the VA examiners make clear is that for current hearing loss to be related to service, one would have expected the service records, and particularly the service discharge examination report, to have reflected the presence of it.  Since they did not, it was unlikely his current disability was related to service.  

As the VA examiners' opinions were based on a correct and complete understanding of the pertinent facts and there was a reasoned explanation for the adverse conclusions expressed, the Board considers these opinions to be probative evidence against the claim.   

Although the Veteran relates his current disability to service, he is not shown to possess the appropriate expertise to competently express such views.  Likewise, since the Veteran's contemporaneous service records do not show hearing loss, and that he, in fact, denied any hearing loss in service when completing his  Report of Medical History at service discharge in 1968, his present claims that he had hearing loss since service is not considered to be an accurate recollection of fact.  

Thus, the evidence shows the Veteran did not have any hearing loss in service or for years thereafter; and while it was possible the noise to which he was exposed in service could have contributed to hearing loss, the most probative medical evidence in this case reflects that this Veteran's hearing loss was not incurred in service.  







	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having been submitted, the Veteran's claim of entitlement to service connection for bilateral hearing loss is reopened.

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


